Dismissed and Memorandum Opinion filed June 5, 2003













Dismissed and
Memorandum Opinion filed June 5, 2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00598-CV
____________
 
ITIS INC. f/k/a INTERNET LAW LIBRARY and GOVERNET AFFAIRS, INC.,
Appellants
 
V.
 
DONALD KELLAM and HUNTER CAPITAL GROUP, L.L.C., Appellees
 
____________________________________________
 
On Appeal from the 234th District Court
Harris County, Texas
Trial Court Cause No. 02-16055
 
____________________________________________
 
M E M O R A
N D U M   O P I N I O N
            This is an appeal from a final
judgment signed February
 12, 2003.  Appellants
timely filed a motion for new trial, which was overruled by operation of
law.  Appellants then filed their notice
of appeal and a motion for extension of time to file the notice of appeal.  On May 27, 2003, the day before its plenary power expired, the trial
court signed an order granting a new trial and vacating the judgment that is
the subject of this appeal.  See Tex.
R. Civ. P. 329b(e); In re Luster, 77 S.W.3d 331, 335 n.1.
(Tex. App.—Houston [14th
Dist.] 2002, orig. proceeding) (noting trial court’s
power to grant a motion for new trial within 30 days after it has been
overruled, but not to “ungrant” such a motion more
than 75 days after it was filed).  
            On May 28, 2003, appellants filed a motion to
dismiss the appeal because it has been rendered moot.  See Tex. R. App. P. 42.1.  The motion is granted.  Appellants’ motion for extension of time to
file their notice of appeal is also denied as moot.
            Accordingly, the appeal is ordered
dismissed.
 
                                                                                    PER
CURIAM
 
Judgment rendered and
Memorandum Opinion filed June 5, 2003.
Panel consists of Chief
Justice Brister and Justices Fowler and Edelman.